Per Curiam.
The evidence before the Commissioner does not justify the finding that the petitioner was guilty of reckless driving.
The order appealed from should be affirmed and the determination of the respondent in suspending petitioner’s motor vehicle license for thirty days annulled, with fifty dollars costs and disbursements to the petitioner, appellant.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Order unanimously affirmed and the determination of the respondent annulled, with fifty dollars costs and disbursements to the petitioner-appellant.